DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
• Reference character “23” in Figure 1 is not mentioned in the specification; only characters 23a-23d are mentioned (on pg. 19, lines 33-35), but not “23” by itself.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 9 is objected to because of the following informality:
• In claim 9, the phrase “wherein a mass ratio the amine compound” appears to be missing the word “of” in between the words “ratio” and “the”. To correct, the Examiner suggests adding the word “of” in the appropriate place to say: “wherein a mass ratio of the amine compound”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Herlihy et al. (WO2017053178A1) (hereinafter referred to as “Herlihy”) in view of Gummeson (US20020198289A1). 
Regarding claim 1, Herlihy teaches an active-energy-ray-curable composition (see Herlihy at Abstract, teaching a water-based energy curable inkjet ink; also see Herlihy at para. 00038, teaching an “energy curable” ink as a composition that can be cured by any suitable source of actinic radiation) comprising: 
• an active-energy-ray-polymerizable compound comprising resin particles (see Herlihy at para. 00056, teaching the ink of the invention as comprising one or more energy curable resins or polymers; also see Herlihy at para. 00056, teaching that the energy curable resins may be dispersible in water as a particle suspension; also see Herlihy at para. 00057, teaching the use of polyurethane dispersions such as Laromer LR8949 and Bayhydrol UV2317),
• an amine compound having a molecular weight of 118.0 or less and a boiling point of 120 degrees C or higher (see Herlihy at para. 00061, teaching the ink as including a tertiary amine, and that the tertiary amine may also be used as a neutralizing agent; also see Herlihy at para. 00059, teaching dimethylaminoethanol, which is a tertiary amine, as a possible neutralizing agent; also see Herlihy at para. 00059, teaching that tertiary amines used as neutralizing agents serve a dual function as both the neutralizing agent and as an amine synergist; dimethylaminoethanol is an amine compound having a molecular weight of 118.0 or less and a boiling point of 120 degrees C or higher, as evidenced at pg. 7 line 10 of applicant’s specification), and
• water, wherein proportion of the water in the active-energy-ray-curable composition is 50.0 percent by mass or greater (see Herlihy at para. 00060, teaching the ink as including water; also see Herlihy at para. 00060, teaching a content of water in the ink to range from 20 wt% to 80 wt%; this range overlaps the claimed range, establishing a prima facie case of obviousness. See MPEP § 2144.05). 
While Herlihy teaches the active-energy-ray-curable composition outlined above, Herlihy fails to explicitly teach the resin particles as having a 50% cumulative particle diameter (D50) of 5 nm or greater but 50 nm or less. 
Gummeson teaches an ink jet ink composition comprising an aqueous carrier medium and a UV curable resin (see Gummeson at Abstract). Additionally, Gummeson teaches urethane resins as an example of a suitable UV curable resin (see Gummeson at para. 0030). Gummeson further teaches that UV curable resins having a mean particle size of about 30 to about 50 nm are preferred for longevity of the cartridge in which the ink is stored. Therefore, it would have been obvious for someone of ordinary skill in the art before the effective filing date of the invention to set the 50% cumulative particle diameter (D50) of the curable resin in the ink of Herlihy to be between 30 and 50 nm in order to optimize cartridge longevity; this range falls completely within the claimed range. 
Furthermore, since Gummeson teaches that the particle size of the curable resin in an ink impacts aggregate formation potential and cartridge longevity (see Gummeson at para. 0030), the 50% cumulative particle diameter (D50) of the curable resin would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, one of ordinary skill in the art at the time the invention was made would have adjusted, by routine experimentation, the 50% cumulative particle diameter (D50) of the curable resin of Herlihy to fall within the claimed range in order to optimize aggregate formation potential and cartridge longevity. See MPEP § 2144.05.
	Regarding claim 2, modified Herlihy teaches the active-energy-ray-curable composition according to claim 1 outlined above, wherein the active-energy-ray-polymerizable compound comprises an active-energy-ray-polymerizable urethane resin (see Herlihy at para. 0057, teaching that the ink formulations are typically based on the use of acrylated polyurethane dispersions; also see Herlihy at the Examples in Tables 1, 3, 5, etc., exemplifying the use of a polyurethane dispersion, Allnex IRR813, in their ink).
Regarding claim 3, while modified Herlihy teaches the active-energy-ray-curable composition according to claim 1 outlined above, Herlihy fails to explicitly teach a proportion of the active-energy-ray-polymerizable compound in the active-energy-ray-curable composition to be 6.0 percent by mass or greater but 12.0 percent by mass or less. However, Herlihy does teach that the energy curable resin can range from about 15 wt% to about 40 wt% (see Herlihy at para. 00056). While Herlihy does not explicitly teach a range that overlaps with the claimed range of 6.0 to 12.0 percent by mass, the ranges are close enough that one of ordinary skill in the art would have reasonable expectations that the compositions would have the same properties. Furthermore, the use of the term “about” by Herlihy suggests some leeway in the amount of curable resin that can be added in the ink composition of Herlihy. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP § 2144.05.
Regarding claims 4-7, modified Herlihy teaches the active-energy-ray-curable composition according to claim 1 outlined above, including the use of a tertiary amine, dimethylaminoethanol, as a neutralizing agent (see Herlihy at para. 00059; also see claim 1 analysis above). Dimethylaminoethanol meets all of the claimed limitations for the amine in claims 4-7. 
Regarding claim 8, modified Herlihy teaches the active-energy-ray-curable composition according to claim 1 outlined above, wherein a proportion of the amine compound in the active-energy-ray-curable composition is 0.05 percent by mass or greater but 2.0 percent by mass or less (see Herlihy at para. 00061, teaching the amount of tertiary amine in the ink as ranging from about 0.1 wt% to about 0.5 wt%, which falls completely within the claimed range).
Regarding claim 9, while modified Herlihy teaches the active-energy-ray-curable composition according to claim 1 outlined above, Herlihy fails to explicitly teach a mass ratio the amine compound to the active-energy-ray-polymerizable compound to be 0.01 or greater but 0.10 or less. However, Herlihy does teach a content amount of their tertiary amine to range from about 0.1 wt% to about 0.5 wt% (see Herlihy at para. 00061). Moreover, Herlihy teaches the content of the active-energy-ray-polymerizable compound (i.e., the curable resin) to range from about 15 wt% to about 40 wt% (see Herlihy at para. 00056). Based on these disclosed ranges, the mass ratio of the amine compound to the active-energy-ray-polymerizable compound in the ink of Herlihy ranges from 0.0025 to 0.0333 (0.1/40 = 0.0025; 0.5/15 = 0.0333). This mass ratio range overlaps the claimed range, establishing a prima facie case of obviousness. See MPEP § 2144.05. 
	Regarding claim 10, modified Herlihy teaches an active-energy-ray-curable ink comprising the active-energy-ray-curable composition according to claim 1 (see Herlihy at Abstract, teaching a water-based energy curable inkjet ink; also see claim 1 analysis above; in this case, the active-energy-ray-curable composition of Herlihy outlined above is already an ink composition, and thus it necessarily “comprises” itself).
	Regarding claim 11, modified Herlihy teaches an active-energy-ray-curable inkjet ink comprising the active-energy-ray-curable composition according to claim 1 (see Herlihy at Abstract, teaching a water-based energy curable inkjet ink; also see claim 1 analysis above; in this case, the active-energy-ray-curable composition of Herlihy outlined above is already an inkjet ink composition, and thus it necessarily “comprises” itself).
Regarding claim 14, modified Herlihy teaches a two-dimensional or three-dimensional image forming method (see Herlihy at para. 00025, teaching a process of preparing a printed article) comprising:
• applying the active-energy-ray-curable composition according to claim 1 (see Herlihy at para. 00025, teaching a process of preparing a printed article comprising a step of applying the water-based energy curable inkjet ink on a substrate), and
• irradiating the active-energy-ray-curable composition applied with active energy rays (see Herlihy at para. 00025, teaching a process of preparing a printed article comprising a step of curing the water-based energy curable inkjet ink; also see Herlihy at para. 00038, teaching a “radiation curable” ink as a composition that can be cured by any suitable source of actinic radiation, including UV radiation).
Regarding claim 15, modified Herlihy teaches a cured product derived from the active-energy-ray-curable composition according to claim 1 (see Herlihy at para. 00046, teaching a printed article comprising a composition according to Herlihy’s invention, i.e., Herlihy’s ink; also see Herlihy at para. 00047, teaching this printed article as being formed following a curing step, indicating that the printed article is in fact a “cured product”).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Herlihy in view of Gummeson, as applied to claim 1 above, and further in view of Kumai et al. (US10030159B2) (hereinafter referred to as “Kumai”).
Regarding claim 12, while modified Herlihy teaches the active-energy-ray-curable composition according to claim 1 outlined above and further teaches the composition for use as an inkjet ink in an inkjet head (see Herlihy at para. 21), Herlihy fails to explicitly teach a stored container comprising a container as well as the active-energy-ray-curable composition stored in the container.
 Kumai teaches an active-energy-ray-curable composition (see Kumai at Abstract). Kumai further teaches a stored container comprising a container that stores the active-energy-ray-curable composition of their invention (see Kumai at col. 16, lines 40-55). Moreover, as taught by Kumai, it is known to store inks in a cartridge or bottle to avoid contamination and for use in inkjet printing applications (see Kumai at col. 16 lines 41-55; also see Kumai at col. 16 lines 5-8 discussing the use as an inkjet ink).  As such, one of ordinary skill in the art would have readily recognized the need to store the ink in a container or cartridge to use the ink in an inkjet printer and to avoid contamination of the ink.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the container/cartridge of Kumai as a storage vessel for the ink of Herlihy as modified by Gummeson in order to arrive at the stored container as claimed.
	Regarding claim 13, while modified Herlihy teaches the active-energy-ray-curable composition according to claim 1 outlined above, Herlihy fails to explicitly teach a two-dimensional or three-dimensional image forming apparatus comprising a containing unit containing the active-energy-ray-curable composition according to claim 1; an applying unit configured to apply the active-energy-ray-curable composition contained in the containing unit; and an irradiating unit configured to irradiate the active-energy-ray-curable composition applied with active energy rays.
Kumai teaches an active-energy-ray-curable composition (see Kumai at Abstract). Kumai further teaches a two-dimensional or three-dimensional image forming apparatus (see Kumai at col. 16, lines 60-65, teaching an image forming apparatus; also see Kumai at col. 17, lines 7-9, teaching a two-dimensional image forming apparatus in the form of Fig. 1). Moreover, Kumai teaches this image forming apparatus as comprising a containing unit containing the active-energy-ray-curable composition of their invention (see Kumai at col. 16, lines 60-65, teaching the image forming apparatus as including a storing part containing an active-energy-ray-curable composition; also see Kumai at col. 17, lines 7-13, teaching an image forming apparatus comprising printing units which include ink cartridges; the ink cartridges correspond to the claimed “containing unit”). Furthermore, Kumai teaches this image forming apparatus as including an applying unit configured to apply the active-energy-ray-curable composition contained in the containing unit (see Kumai at col. 17, lines 7-13, teaching an image forming apparatus comprising printing units which include discharging heads that discharge active-energy-ray-curable inks onto a recording medium; the printing units also contain ink cartridges which store active-energy-ray-curable compositions; the discharge heads correspond to the claimed “applying unit”). Kumai further teaches their image forming apparatus as containing an irradiating unit configured to irradiate the active-energy-ray-curable composition applied with active energy rays (see Kumai at col. 16, lines 60-65, teaching the image forming apparatus as including an irradiator to irradiate a curable composition with an active energy ray; also see Kumai at col. 17, lines 13-15, teaching an image forming apparatus containing light sources that emit active energy rays to cure active-energy-ray-curable inks).
In this case, the claimed two-dimensional or three-dimensional image forming apparatus is known in the art to be able to be used together with active-energy-ray-curable compositions (as exemplified by Kumai at col. 16, lines 60-65 and col. 17, lines 7-15), and thus combining this apparatus with other active-energy-ray-curable compositions would generate predictable results as well as a reasonable expectation of success. Therefore, it would have been obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to use the image forming apparatus of Kumai with the active-energy-ray-curable composition of modified Herlihy, as combining known elements to obtain predictable results is within the level of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP § 2143.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E Barzach whose telephone number is (571)272-8735. The examiner can normally be reached Monday - Friday; 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY EUGENE BARZACH/Examiner, Art Unit 1731                                                                                                                                                                                                        
/BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731